IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA a
ALEXANDRIA DIVISION Ts ~.

 

EMMANUEL OGEBE,
Plaintiff,

v.
Civil No. 1:19-cv-00426-LO-IDD
DOW JONES & COMPANY, DREW
HINSHAW, JOE PARKINSON, AND
GBENGA AKINGBULE,

Defendants.

 

 

MOTION EX PARTE TO SUBPOENA EVIDENCE FROM MRS DEANNA GELAK

Pursuant to Plaintiff's lawsuit against Defendant Dow Jones & Company, Inc. d/b/a The
Wall Street Journal (“Defendant” or “WSJ”) et al, now comes plaintiff to move this Court for
entry of a subpoena Order compelling Mrs Deanna Gelak, a non-party respondent, to produce
evidence within her custody as a former volunteer in Plaintiffs humanitarian project. Plaintiff
Emmanuel Ogebe, in support thereof, hereby states as follows:

1. Plaintiff commenced this action on April 10, 2019. See Dkt. 1.

2. Plaintiffs cause of action is a defamation suit against the Defendants for their
_ scurrilous portrayal of him, in an April 2018 publication, premised substantially on a campaign
of calumny orchestrated by the Nigerian embassy against his humanitarian work and advocacy.

3. On September 3, 2018, Plaintiff e-mailed Mrs Deanna Gelak, a former volunteer
on the humanitarian project, requesting her to produce the recording of Plaintiffs meeting with
intelligence officers from the Nigerian embassy.

4, On September 18, 2018 Plaintiff e-mailed Deanna Gelak’s husband, also a former
volunteer, to assist in obtaining the said evidence from his spouse.

5. Plaintiff again e-mailed both Mr and Mrs Gelak on September 21, 2018

emphasizing his need for this evidence for a defamation lawsuit and reminding the volunteers
that he had first matle the request for the recording on November 21, 2015. Mrs Gelak failed to

provide same and, due to her lack of familiarity with the accents, her transcription of the

recording was inadequate.

6. Plaintiff again called and emailed Mr and Mrs Gelak on August 6, 2019 making

one final request fof the evidence to be tumed over. The Gelaks have rebuffed, ignored or failed

to respond to these requests. The e-mail is attached as Exhibit A.

7. Plaintiff now urgently requires

a. The recording of Plaintiff's meeting with intelligence agents of the embassy of

Nigeria land all recordings made by Mrs Gelak during her time of volunteering on the

project from 2015-2017 and

b. all original documents, or where they no longer exist, copies thereof, and items that

came into her possession related to the project directly or indirectly during that period

8. This is all the more urgent as Defendants have filed a motion seeking to introduce

audiovisual evidence relating to the ongoings at a Fairfax school at which Mrs

Deannal was present and from which she continues to hold relevant evidence that

plaintiff requires.

9. The praposed order is hereby attached as Exhibit B.

10. WHEREFORE, Plaintiff Emmanuel Ogebe respectfully requests that the Court

grant this Motion and enter an Order of subpoena to compel, Mrs Deanna Gelak, a non-party

respondent, to produce evidence in her possession.

Dated: August 8 , 20;

Emmanuel Ogebe (Plaintiff Pro Be)
1025 Connecticut Avenue NW

#1000
Washington, DC 20036
justiceforjos@gmail.com

 

 

Subpoena to be served on non-party respondent
Deanna Gelak

7505 Inzer St.

Springfield, VA 22151
SUPPORTING BRIEF
The Federal Rules of Civil Procedure provide that a party "may obtain discovery

regarding any nonprivileged matter that is relevant to any party's claim or defense and
proportional to the needs of the case[.]" Fed. R. Civ. P. 26(b)(1). "Information within this scope
of discovery need not be admissible in evidence to be discoverable." Id. Moreover, the discovery
tules are to be accorded broad and liberal construction. Herbert v. Lando, 441 U.S. 153, 177
(1979); see also CareFirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 402 (4th
Cir. 2003) (holding that "[d]iscovery under the Federal Rules of Civil Procedure is broad in
scope and freely permitted"). If a party fails to produce requested information, the requesting

party may move for an order compelling production. Fed. R. Civ. P. 37(a)(3)(B).

"[T]he party or person resisting discovery, not the party moving to compel discovery,
bears the burden of persuasion." Kinetic Concepts, Inc. v. ConvaTec Inc., 268 F.R.D. 226, 243
(M.D.N.C.2010). Despite the additional proportionality consideration required under the
amendment to Rule 26, the Advisory Committee Notes provide that "the [2015 amendment] does
not place on the party seeking discovery the burden of addressing all proportionality

considerations." Fed. R. Civ. P. 26 advisory committee's, note to 2015 amendment.

CERTIFICATION

I HEREBY CERTIFY that no attorney assisted with the preparation of this Motion.

 

   

Emmanuel |Ogebe
